DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-18, 21-28, 30, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yedlicka et al. (US 20110213426 A1) in view of Lavigne et al. (US 10687877) further in view of Mobasser (US 20140243912 A1) and  Biedermann et al. (20110137252 A1). 
Regarding claims 1, 21 and 26, Yedlicka et al. disclose a bone fusion screw (10, Figs. 1-) including: a tubular or hollow elongated body having a longitudinal axis extending between a proximal end and an open distal tip, the body defining a lumen or passage or inner chamber bounded by an inner surface of the body and extending between the proximal end and the distal tip, the body including threads 5 extending between the proximal end and the distal end of the outer surface of the body;  an intermediate cutting portion 24 adjacent the distal tip; and a plurality of openings or apertures 26 that enable bone growth into the screw wherein the apertures are between the threads (Fig. 3). 
Regarding the recitation “wherein pairs of opposed apertures are located at a plurality of spaced axial locations along the body for providing a see through opening through the body at each of the spaced axial locations”, Yedlicka et al. disclose at para [0047], “The openings 26 can be of various shapes, sizes, quantities, and locations around the elongated body member 12.”
Regarding claim 2, the inner chamber 22 is cylindrical (Fig. 4) and has a transverse cross-section which is substantially circular.
Regarding claim 10, Yedlicka et al. disclose the apertures can receive bone morphogenetic protein or bone growth material.

Regarding claim 15, Yedlicka et al. disclose a head structure (44, 46 and 48) integral with the proximal end of the body and having an outer diameter which is greater than an outer diameter of the threads (for e.g. the outer diameter of the threads at the distal tip). 
Regarding claim 16, Yedlicka et al. disclose head 44 to have a drive structure 50 (wherein alternate external and internal configurations of the drive structure are possible) that is capable of receiving a driver socket for rotating the body (para [0056). 
Regarding claims 17 and 18, Yedlicka et al. disclose the head to define a channel that opens into the lumen in the body and is coaxial with the lumen in the body (Fig. 4).
Regarding claims 25 and 30, Yedlicka et al. disclose a washer 18 that floats angularly about the head 44 of the screw (para [0054]).
Regarding claims 26-28, Yedlicka et al. disclose a system including a driver 220 with a handle 250 and a distal driving end portion (distal portion of 220 and drill 16) wherein drill 16 of the distal driving end portion conforms to a portion of the lumen or channel formed in the body.
Yedlicka et al. disclose all elements of the claimed invention except for: (1) pairs of opposed apertures located at a plurality of spaced axial locations along the body for providing a see through opening through the body at each of the spaced axial location ; (2) flutes extending along a longitudinal axis of the screw shaft; or (3) flutes spiral wound or having a helical path around the screw shaft; and (4) wedge-shaped teeth extending axially distally and radially outwardly from the distal tip of the screw. 
Lavigne et al. teach arrangements of openings wherein the openings are aligned with each other along the longitudinal portion of a screw (Fig. 10B) or are shifted along the longitudinal axis of a screw (Fig. 2D). 
It would have been obvious to one of ordinary skill in the art to have arranged apertures along the longitudinal axis of the Yedlicka et al. screw wherein the apertures are aligned along the longitudinal axis, as taught by Lavigne et al., since this would 
Mobasser disclose one or more flutes extending parallel to a longitudinal axis of a screw shaft or one or more axially wound or spiral flutes for conveying material away from the threads as the screw is being inserted wherein the pitch of the spiral flute is different from the pitch of the screw threads as illustrated in Figs. 3-6 (Fig. 1, para [0016], Figs. 3-6 and para [0017]).  
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing flutes along the screw of the combination of Yedlicka et al. and Lavigne et al., as taught by Mobasser would have yielded predictable results, i.e., ease of placement of the screw into bone by conveying bone away from the screw tip. 
The combination of Yedlicka et al., Lavigne et al., and Mobasser discloses all elements of the claimed invention except for wedge-shaped cutting teeth extending from the distal end of the screw. 
Biedermann et al. disclose saw-tooth shaped cutting teeth 4 extending distally from the distal end of a screw and configured to cut a ring-shaped hole in bone wherein each tooth has first and second cutting edges in the form of steep and shallow flanks (Fig. 2 and para [0026]). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing cutting teeth to the distal tip of the screw of the combination of Yedlicka et al., Lavigne et al. and Mobasser, as taught by Biedermann et al., would have yielded predictable results, i.e., ease of placement of the screw into bone by enabling self-drilling and self-tapping capabilities of the screw. 
The method steps of claims 21-25 are rendered obvious when the screw of the combination of Yedlicka et al., Lavigne et al., Mobasser and Biedermann et al. is utilized for bone fusion. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yedlicka et al. (US 20110213426), Lavigne et al. (US 10687877), Mobasser (US 20140243912 A1) .
The combination of Yedlicka et al., Lavigne et al, Mobasser and Biedermann et al. disclose all elements of the claimed invention except for elliptical apertures.  Yedlicka et al. disclose at para [0047], “The openings 26 can be of various shapes, sizes, quantities, and locations around the elongated body member 12.”
Russell et al. teach providing slot shaped or elliptical openings along the shaft of a screw (para [0007]).
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing elliptical openings to the screw of the combination of Yedlicka et al., Lavigne et al,, Mobasser and Biedermann et al. since this would amount to choosing from a finite number of identified, predictable solutions (namely shapes) with a reasonable expectation of success, i.e., improved bone growth and integration of the screw with the surrounding bone. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yedlicka et al. (US 20110213426), Lavigne et al. (US 10687877), Mobasser (US 20140243912 A1) and Biedermann et al. (US 20110137252 A1) further in view of Gepstein (US 20120330361 A1).
The combination of Yedlicka et al., Lavigne et al, Mobasser and Biedermann et al. disclose all elements of the claimed invention except for roughening an outer surface of the body to promote engagement with bone. 
Gepstein discloses roughening the surface of a screw to promote engagement with bone (para [0058]). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of roughening the surface of an implant to the screw of the combination of Yedlicka et al., Lavigne et al, Mobasser and Biedermann et al. would have yielded predictable results, i.e., promote engagement with bone. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yedlicka et al. (US 20110213426), Lavigne et al. (US 10687877), Mobasser (US 20140243912 A1) .
The combination of Yedlicka et al., Lavigne et al., Mobasser and Biedermann et al. disclose all elements of the claimed invention except for teeth extending from a distal surface. 
Whipple et al. teach wedge-shaped teeth 54 on the distal surface or undersurface of a washer for better engagement with underlying bone (Fig. 1 and supporting text). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing wedge-shaped teeth on the undersurface of the washer, as taught by Whipple et al., in the screw of the combination of Yedlicka et al., Lavigne et al., Mobasser and Biedermann et al. would have yielded predictable results, i.e., improved engagement to underlying bone. 

Response to Arguments
Applicant's arguments filed have been fully considered.  New grounds of rejection have been made in this office action. 

Allowable Subject Matter
Claims 19 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32-37 and 40-45 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 29, 2021
/Anu Ramana/Primary Examiner, Art Unit 3775